Case 2:20-mj-O0089-MAT Document 7 Filed 03/16/20 Page 1 of 5

FILED = ______ ENTERED
LODGED ____ RECEIVED

 

 

 

T SEATTLE

 

UNITED STATES DISTRICT COURT

CLERK U.S.
for the By ESTERN DISTRICT OF WAS We TON
* : DE!
Western District of Washington PUTY

In the Matter of the Search of )
(Briefly describe the property to be searched )

or identify the person by name and address) ) Case No. MJ 20- 084 (2)
The 2006 Black Toyota Tundra, WA plate number )
C70066N, more fully described in Attachment A2 )
)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of Washington
(identify the person or describe the property to be searched and give its location):

The 2006 Black Toyota Tundra, WA plate number C70066N, more fully described in Attachment A2

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B2 for list of items to be seized.

YOU ARE COMMANDED to execute this warrant on or before _2 | 1D [ ZO (not to exceed 14 days)
CI in the daytime 6:00 a.m. to 10:00 p.m. | @at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to any U.S. Magistrate Judge in West. Dist. of Washington.
(United States Magistrate Judge)

€ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate bax)

O for days (not to exceed 30) © until, the facts justifying, the later specific date of

Date and time issued: February 25, 2020 at 9:45a.m. worn

Judge 's signature

 

City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge
Printed name and title

 

 

USAO# 2018R00225

 

 
Case 2:20-mj-O0089-MAT Document 7 Filed 03/16/20 Page 2 of 5

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

Return
Case No..: Date and time warrant executed: Copy of warrant and inventory left with:
YN\20- 0F4 012612020 I2-Wam in Vehicle.

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

See albeled §=609F 0 S97

 

Certification

] declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge. | pe)
Date: 3) | 2020 VL ZL fro

“Y Executing officer's signature

Michwl Sto lds , Seeceal Koont EBL

Printed name and title

 

 

 

 

USAO# 2018R00225

 

 
Case 2:20-mj-O0089-MAT Document 7 Filed 03/16/20 Page 3 of 5

LA BUREAU OF INVESTIGATION
Receipt for Property

 

 

 

 

 

Desoription of Hem (s): Seceed : fied Glee S12: OOG @ 0 Ge Vy phe =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Oo oOo AN HD A & W HY

NO dD NO NH NO KO HR KO Roem we mitt
on KN NN SF WY NY S&§ CO OO HD DH rN SP WH NH S&S CO

 

 

Case 2:20-mj-00089-MAT Document 7 Filed 03/16/20 Page 4 of 5

ATTACHMENT A2
Property to be Searched

The property to be searched is the 2006 Black Toyota Tundra, WA plate number C70066N.

    

a

 

Attachment A2
USAO#2018R00225 — Page |

UNITED STATES ATTORNEY ~
700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
oO Co ND UO BP WY HO —

NO wpe NO NY WD YN HN DN BD row mt tet et eet
ao nt AN ON RP WH BHO KH SF OO MH I HR HA & WW NH § O

 

 

Case 2:20-mj-O0089-MAT Document 7 Filed 03/16/20 Page 5 of 5

ATTACHMENT B2
Property to be Seized
Documents (in whatever form) relating to violations of Title 18, United States Code,
Sections 2261A (Stalking); 876(c) (Mailing Threatening Communications); 245 (Federally
Protected Activities); and 371 (Conspiracy), that is,

1. All documents relating to attempts to locate the home addresses of any
members of the media, the Anti-Defamation League, persons who identify as Jewish, or
ethnic minorities;

2. All documents relating to the Atomwaffen Division, including members of the
group;

3. All documents containing swastikas, other Nazi symbols, or other symbology
related to white-supremacist violent extremism;

4. All stamps, packaging tape, and blank envelopes;

5. All receipts reflecting purchases of stamps, packaging tape, or blank envelopes
in January 2020; |

6. . All documents containing the monikers “Krokodil,” “Lazarus,” “14ALG88,”
“Azazel,” “Roman,” “Swissdiscipline,” “OldScratch,” or “UPVdddyaded”; and -

7. All communications with Kaleb Cole.

Attachment B2 UNITED STATES ATTORNEY

700 STEWART STREET, Surre 5200
USAO#2018R00225 — Page 1 $ E. WASHINGTON 98101

(206) 553-7970

 

 
